These two cases have been consolidated since the questions presented are identical. The two cases involve appeals on questions of law from judgments of the Common Pleas Court of Franklin County, reversing the orders of the Administrator of the Bureau of Unemployment Compensation and ordering the state of Ohio to refund all contributions collected by the state of Ohio from the appellees for their administrative officers, teachers, members of the *Page 308 
faculty and all persons engaged in research or experimental work, on the ground that such employees were exempt under the provisions of Section 1345-1 c D (4), General Code.
All questions raised by counsel for appellant were discussed by Judge Harter in a well considered opinion, a copy of which has been furnished this court. This court is in accord with the judgment of the trial court in all particulars.
We find no assignment of error well made. There being no error in the records prejudicial to the rights of the appellant the judgments are affirmed.
Judgments affirmed.
HORNBECK, P. J., WISEMAN and MILLER, JJ., concur. *Page 309